Ou DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 and 8/18/2021 has been considered by the examiner.
. 

Response to Arguments
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Wall fails to teach the light-redirecting element includes a second waveguide  that propagates light along a second direction because Wall teaches ghost images which are leaked light not propagated light. The examiner respectfully disagrees since Wall teaches in Fig. 2, light is propagated through waveguide 100B and at surface 108 ghost images are produced.  Wall states ¶0055 a ghost image is essentially a replica of the desired image that is offset in position and super imposed on top of the desired image. The examiner has interpreted wave guide 100B  propagates light along a second direction

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall (US Patent Publication Number 2017/0235142 A1).
Wall  discloses as claimed in claim 1, a display system (202), comprising: a head-mounted support structure (¶ 0045); a display unit (204) in the head-mounted support structure a display unit (204); an optical system  that receives light from the display unit (204) and that redirects the light out of the optical system, wherein the optical system includes an input coupler (112G), an output coupler (116G), and a first waveguide (100G) that propagates light along a first direction; wherein the input coupler (112G) couples the light into the first waveguide and the output coupler (116G) couples the light out of the first waveguide, and wherein the input coupler and the output coupler are located on the same side of the first waveguide and wherein the input coupler and the output coupler are located on the same side of the first waveguide and a light-redirecting element (108) interposed between the display unit  (240) and the optical system1, wherein the light-redirecting element includes a second waveguide (100B) that propagates light along a second direction ((¶ 0045  “ghost rays”). 
Wall  discloses as claimed in claim 2, wherein the input coupler and the output coupler each include a holographic optical element (¶ 0025 ).

Wall discloses as claimed in claim 3, wherein the input coupler (112G) receives the light from the light-redirecting element (108) and redirects the light towards the output coupler (116G ¶ 0045).

Wall discloses, as claimed in claim 4, wherein the output coupler (116G) receives the light from the input coupler (112G) and redirects the light out of the optical system (see Figure 2).
Wall, discloses as claimed in claim 5, wherein light-redirecting element (108) comprises an additional input coupler (112B) and an additional output coupler (116B) on the second waveguide.
Wall, discloses as claimed in claim 6, wherein the additional input coupler and the additional output coupler each include a holographic optical element (¶ 0025).
Wall, discloses as claimed in claim 7, wherein the additional input coupler (112B) receives the light from the display unit (204a) and redirects the light (See figure 2) towards the additional output coupler (116B).
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Applicant’s Remarks (Page 10, third paragraph - Page 12, third paragraph), filed 3/12/2021.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 	any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter Although prior art teaches display system, comprising: a head-mounted support structure ; a display unit  in the head-mounted support structure a display unit prior art fails to simultaneously teach  wherein the additional output coupler receives the light from the additional input coupler and redirects the light towards the input coupler, as claimed in claim 8; wherein the first direction is perpendicular to the second direction; as claimed in claim 9;


	Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
17 June 2022


/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The optical system is the portion  waveguide 110G of the whole system 200.